MEMORANDUM ***
Albert Truax appeals from the district court’s order recommitting him to a federal medical center for no more than 45 days for the completion of a dangerousness assessment pursuant to 18 U.S.C. § 4246(a). The district court previously determined under 18 U.S.C. § 4241(d) that Truax was *592incompetent to stand trial on federal criminal charges. We recently decided questions indistinguishable from those presented in this appeal. See United States v. Godinez-Ortiz, Nos. 08-50337, 08-73791, slip op. (9th Cir. Apr. 29, 2009). We have jurisdiction under the collateral order doctrine, and we affirm the district court order and deny the petition for writ of mandamus. See id.
AFFIRMED AND DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.